        Case 1:18-cv-10364-LGS-SDA Document 463 Filed 07/14/20 Page 1 of 7



        quinn emanuel           trial lawyers | new york
        51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100


                                                                                                    WRITER'S DIRECT DIAL NO.
                                                                                                              (212) 849-7345

                                                                                                  WRITER'S EMAIL ADDRESS
                                                                                           danbrockett@quinnemanuel.com




July 14, 2020

VIA ECF

The Honorable Stewart D. Aaron
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

Allianz Global Investors GmbH, et al. v. Bank of America Corp., et al., 1:18-cv-10364-LGS

Dear Magistrate Judge Aaron:

Pursuant to Your Honor’s instructions at the June 24, 2020 status conference in this case, we
respectfully submit this letter concerning two discovery disputes that have arisen between the
parties.1

Basic Custodial Information

Plaintiffs respectfully request an order compelling the Deutsche Bank Defendants (“Deutsche
Bank”) to provide certain basic information about the custodians whose ESI it collected as part
of Deutsche Bank’s prior productions to government regulators and class plaintiffs in a related
action. Specifically, Plaintiffs seek the custodians’ names, job titles, dates of employment,
locations, and a brief description of job responsibilities. This information is critical to the
parties’ upcoming negotiations over custodians and search terms for the document productions
that are required to be substantially completed by October 16, 2020.2

1
    The third dispute discussed at the June 24 hearing relating to Citi’s audio files was resolved.
2
  In addition to the exchange of several written correspondence and phone calls, the parties participated in a final
telephonic meet and confer on July 13, 2020 at 2:00 pm EST. Johanna Ong, Matt Hosen, and Razmig Izakelian
participated on behalf of Plaintiffs and Patrick Montgomery, Nicole Pereira, and Joseph Zales on behalf of Deutsche
Bank. The call lasted about an hour. Deutsche Bank’s position during the conference was that it would provide
custodial information for only a subset of the prior custodians (35 out of 300) because it would take an
“extraordinary” amount of time to collect the requested information for all prior custodians, the burden was
“disproportionate,” and the vast majority of the prior custodians do not have relevant documents because their
documents relate to “unilateral conduct.” Plaintiffs informed Deutsche Bank, and Deutsche Bank agreed, that the
parties were at an impasse and Plaintiffs would bring a letter motion.


        quinn emanuel urquhart & sullivan, llp
        LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE
        LONDON | TOKYO | MANNHEIM | MOSCOW | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH
         Case 1:18-cv-10364-LGS-SDA Document 463 Filed 07/14/20 Page 2 of 7




Like other Defendants, Deutsche Bank’s productions to date have been limited primarily to re-
producing to Plaintiffs the documents that Deutsche Bank previously produced to regulators and
to class plaintiffs in In re Foreign Exchange Benchmark Rates Antitrust Litigation, 1:13-cv-
07789 (LGS) (“FOREX”). Plaintiffs of course were not involved in those cases and so do not
have this basic custodian information. The parties are about to begin negotiations over
custodians for new productions targeted to the specific allegations in this case. As part of these
discussions, Plaintiffs have agreed to provide this basic information for their own custodians and
so have other Defendants.3 Deutsche Bank argues it should be given special treatment because
the requested information is both purportedly irrelevant and unduly burdensome on the Bank.

As Deutsche Bank acknowledges, parties routinely agree to exchange this type of basic
information given it requested this information from Plaintiffs. Indeed, the custodial information
is particularly relevant here because it will help the parties determine the extent to which prior
productions do not fully address the claims in this case. For example, the government
investigations and FOREX class action did not include the so called “early period” between
2003-2007, which is now part of this case in light of the Court’s May 28, 2020 ruling. As a
consequence, prior productions generally do not include materials from this “early period.” We
need to know which of the Deutsche Bank custodians were employed in FX trading in this “early
period” in order to identify which custodians to request as part of additional document
collections. The information is also helpful to understand whether Deutsche Bank previously
collected documents only from certain types of custodians (e.g., traders) versus sales associates
and senior managers who may have been complicit in a policy to manipulate the FX markets. To
the extent there were no such custodians included in prior collections, that may counsel towards
including them to plug a gap in this case. It will also be helpful to understand where prior
custodians were located, which is relevant for purposes of an analysis under the Foreign Trade
Antitrust Improvements Act. This rudimentary information is all the more important because the
parties have not yet exchanged Rule 26(a)(1) disclosures.

Deutsche Bank cannot credibly claim that gathering this basic information will be unduly
burdensome or disproportionate to the needs of the case. We are talking only about a list of
names and basic employment information. Plaintiffs and all other Defendants have agreed to
provide this information for their custodians. Deutsche Bank suggests it should be permitted to
withhold the information nonetheless because many of the custodians are salespersons with no
relationship to Plaintiffs. 4 Deutsche Bank also asserts that many of the regulatory custodians
were not involved in “multilateral” (multibank) conduct, and that their files were collected and
produced in connection with unilateral conduct. It pointed to a “partial fill”—which is when
some but not all of a trade order is filled—as an example of such unilateral conduct. But
Deutsche Bank has not provided any specifics on who those purportedly irrelevant custodians
are. More importantly, even if it is true that some of the custodians are irrelevant for the

3
 In its latest correspondence, Deutsche Bank has offered to provide custodial information for only 35 prior
custodians but only if Plaintiffs agree to forego custodial information for the other 265+ custodians. Ex. A (July 8,
2020 Letter from Patrick Montgomery to Matt Hosen).
4
    See Ex. A (July 8, 2020 Letter from Patrick Montgomery to Matt Hosen).




                                                          2
       Case 1:18-cv-10364-LGS-SDA Document 463 Filed 07/14/20 Page 3 of 7




purposes of this action, Deutsche Bank appears to have already gathered much of the requested
information, and there is no burden in turning it over so Plaintiffs can evaluate Deutsche Bank’s
claims of irrelevance.

Deutsche Bank also argues that gathering information for 300 custodians is burdensome per se.
Providing a list of 300 already-gathered names is definitely not a burden in a case of this
magnitude. But even if it were, Deutsche Bank has not specified this alleged burden including
detailing costs or time. See, e.g., In re Ex Parte Application of Kleimar N.V., 220 F. Supp. 3d
517, 522 (S.D.N.Y. 2016) (“Vale ‘cannot merely assert that compliance with the subpoena would
be burdensome without setting forth the manner and extent of the burden and the probable
negative consequences of insisting on compliance.’”); Hemming v. Alfin Fragrances, Inc., 1989
WL 223068, at *1 (S.D.N.Y. Aug. 14, 1989) (defendants’ burden claim “is entirely unsupported
by evidence. The conclusory invocation of this objection … plainly does not meet defendants’
burden of proof.”). Indeed, because Deutsche Bank already identified these individuals as
custodians in its prior productions, it presumably has the information readily available. How else
can Deutsche Bank say that certain custodians are not relevant to this action?5

Deutsche Bank also asserts that it should be required to provide this information only for new
custodians that the parties may agree upon for new productions – but not for its prior
productions, even if they were eventually re-produced to Plaintiffs here. But this is upside down.
The parties cannot meaningfully discuss the number and identity of supplemental custodians
until they have information about the job titles, responsibilities, and dates of employment of the
prior custodians. See Ralph, M. & Sweeney, C., E-Discovery and Antitrust Litigation, Antitrust
Magazine, Vol. 26, No. 1 (Fall 2011) (“Negotiating a limit on the number of custodians typically
requires the producing party to disclose information about the job responsibilities and functions
of various employees during the relevant period.”).6 That information is essential to identifying
the gaps in Defendants’ previous productions and the identity and number of supplemental
custodians needed to fill those gaps.7

For the reasons stated above, Plaintiffs respectfully request that the Court compel Deutsche Bank
to promptly provide the names, job titles, dates of employment, location, and to the extent
reasonably available, a brief description of the job responsibilities of each of the custodians
included in the prior productions they have reproduced in this case.

5
 Additionally, while Deutsche Bank asserts there are over 300 prior custodians, its document productions reveal
only 209 unique custodians. This disconnect underscores Plaintiffs’ need for information concerning all custodians
so that it can determine any gaps in the productions to date.
6
 The cited article is available at http://files.dorsey.com/files/upload/ralp_sweeney_antitrust_magazine_12-15-
11.pdf.
7
  Deutsche Bank has suggested that because it provided the names of custodians included in their previous document
productions in FOREX, it gave Plaintiffs a “starting point” from which Plaintiffs can piece together the remaining
information. But the names of the custodians included in the previous document productions do not provide any
“starting point” to determine the roles of those custodians, their job duties, their locations, or the beginning or end
dates of their employment. The only information Plaintiffs can gather is the date ranges of custodial emails from the
previous productions.




                                                          3
      Case 1:18-cv-10364-LGS-SDA Document 463 Filed 07/14/20 Page 4 of 7




Plaintiff Name Searches

Plaintiffs also respectfully request an order compelling Bank of America, Deutsche Bank,
Goldman Sachs, Standard Chartered, and UBS to run Plaintiff name search terms across all
custodial documents previously collected in prior regulatory investigations and related actions,
and to provide hit counts for each prior custodian.

Defendants previously collected documents from a number of employees who were identified as
relevant custodians by government regulators and the FOREX class plaintiffs. Some of these
documents were produced to regulators and the FOREX plaintiffs, and then later to Plaintiffs
here. But many others were not produced to us. As to this latter subset of already-gathered-but-
not-produced documents, we asked Defendants to run test searches for documents specifically
mentioning our Plaintiffs (for example, “PIMCO,” “BlackRock,” “Allianz,” etc.) and to provide
hit reports on a per custodian basis. We did so in an effort to evaluate (1) whether these
documents should be produced, and (2) which custodians the parties should use for purposes of
additional productions. We first requested these hit reports in June 2019. But to date, certain
Defendants (including Deutsche Bank, Goldman Sachs, Standard Chartered, and UBS) have
refused to provide them, and Bank of America has refused to provide hit reports on modified
terms on a custodian-by-custodian basis. This leaves us no option but to seek Court intervention.
There is no valid basis for these Defendants’ refusal to provide hit reports specifically
mentioning the named Plaintiffs here. These are FX-related materials of custodians involved in
FX trading that have already been collected and are readily available.

First, there is no dispute that Plaintiff names are appropriate terms to run over Defendants’
already-collected FX-related documents. This is particularly true in a case where Defendants are
alleged to have shared sensitive customer information (including customer names) among
themselves as part of their price fixing scheme. Defendants demanded and we agreed to run
Defendants’ names as part of Plaintiffs’ test search terms, and there is no reason why Plaintiff
names are any less relevant.

Second, Defendants themselves have argued to the Court that there is no burden to running
search terms. During the May 7, 2020 hearing, Defendants told the Court that “while there may
be burden in actually reviewing documents, there is no burden in simply getting a hit count.
It’s standard practice. You get hit counts; you negotiate off those. That's how it works.”
5/7/20 Hearing Tr. at 21:9-13. Based on Defendants’ argument, the Court ordered Plaintiffs to
provide hit counts even on search terms Plaintiffs contended were overbroad and likely to result
in an inordinate number of false hits. ECF 393 (“[W]ith respect to the dispute concerning search
terms, Plaintiffs shall run the disputed search terms and share the hit counts with Defendants.”).
The same rule should apply equally to Defendants.

Third, several of the Defendants who are refusing to provide hit count reports have failed to
provide any support for their claims of undue burden. UBS, for example, claims it would be




                                                4
         Case 1:18-cv-10364-LGS-SDA Document 463 Filed 07/14/20 Page 5 of 7




burdensome to provide hit counts because it had 95 prior custodians.8 But it could not specify
how many manhours it would actually take the Bank to run the terms. Nor could UBS explain
why it is differently situated than other Defendants who have far more custodians but who
nonetheless agreed to provide hit count reports. Barclays, for example, agreed to provide reports
for over 230 prior custodians. A blanket claim of burden should not be a basis to withhold this
clearly relevant information. See, e.g., Hemming, 1989 WL 223068, at *1 (“As for defendants’
claim of burden, it is entirely unsupported by evidence. The conclusory invocation of this
objection … plainly does not meet defendants’ burden of proof.”).

Goldman Sachs, for its part, claims that running the hit reports will take 40-60 hours “or more”
and cost $10,000 in monthly hosting fees “or more.”9 For a company the size of Goldman with
annual profits of over eight billion dollars, these costs are negligible. They are neither an undue
burden, nor disproportionate to the needs of a case, given the magnitude of the injury. See Fed.
R. Civ. P. 26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter that is
relevant to any party's claim or defense and proportional to the needs of the case, considering …
“the amount in controversy” and “the parties’ resources.”); McCutcheon v. Colgate-Palmolive
Co., 2017 WL 5466668, at *3, 5-6 (S.D.N.Y. Oct. 19, 2017) (granting plaintiff’s motion to
compel production of documents where defendant was a “$15 billion Fortune 500 company” and
the amount in controversy was $150 million). In fact, Defendants have made numerous
discovery requests of Plaintiffs that require time and expense well in excess of the burden
Goldman now complains is undue. For example, Plaintiffs spent over 45 hours searching for just
one type of report Defendants requested, ECF 386, and over 90 hours identifying portfolio
managers for just one Plaintiff group. ECF 385.

As to Deutsche Bank, it claims it would be “extraordinarily costly” to provide hit counts “for
more than 300 regulatory custodians,” because their documents are stored on “multiple
databases” and “large portions” of these databases are archived. Deutsche Bank claims there are
18 terabytes of previously collected documents for these prior custodians, and the costs to host
the data alone is $200,000 a month. But it is not clear that the hosting fees are necessary for
running test searches – as it is possible to restore most eDiscovery databases and related indices
without restoring all related, native and image files. Restoring only the database-related files
would allow text and metadata searches on the full corpus at a fraction of the cost to restoring all
related files. Further, Deutsche Bank has not indicated whether it explored other more cost
effective solutions to conduct these test searches including, for example, buying the review
software themselves to eliminate the hosting costs.

To the extent there are certain terms Defendants believe will result in an unreasonable number of
false hits, we are of course willing to discuss these matters. We have already told Defendants we
are willing to tailor certain terms, including applying limiters to exclude certain
Plaintiff/Defendant chats that the Court previously ruled need not be produced. For example,
Bank of America (“BofA”) previously ran the Plaintiff name terms across all prior regulatory

8
    Ex. B (Email from Matt Hosen to Amy Feagles dated June 30, 2020).
9
    Ex. C (Email from Rishi Zutshi to Matt Hosen dated July 9, 2020).




                                                          5
          Case 1:18-cv-10364-LGS-SDA Document 463 Filed 07/14/20 Page 6 of 7




and FOREX custodians, and provided Plaintiffs with a high-level summary of what terms hit on
an unreasonable number of documents, which BofA contended was 5,000 documents including
family members.10 At no time did BofA provide Plaintiffs with term-by-term hit counts on all of
the Plaintiff name search terms, nor did the Bank provide hit counts on a custodian-by-custodian
basis. Plaintiffs were working with BofA to amend these terms, and BofA was to make a
proposal on limiting the number of potentially irrelevant “blast emails” brought in by these
terms, when BofA reneged on its prior agreement to provide hit count reports on modified terms
across the materials of all prior custodians.11 BofA now claims it will only test any modified
terms on the 10 custodians it recently proposed.12

Fourth, Defendants refusing to provide hit reports argue that these searches should be part of the
larger negotiations on search terms and custodians that will not begin until late July or early
August 2020. But there is no legitimate reason for Defendants to delay these hit reports, as the
Plaintiff name terms are likely to capture relevant, FX-related documents with no burden to
Defendants. Plaintiffs are entitled to relevant documents from these already-collected sets
regardless of any additional search terms and custodians that may be proposed for supplemental
searches down the road.

Finally, Defendants seek to make a false equivalency by arguing that, as to these already-
collected post-2007 documents, they should only run Plaintiff names over the materials of a
small subset of prior custodians, possibly as low as 10 custodians, as that is the number of
custodians the Court ordered per Plaintiff group for sample productions from Plaintiffs. But
there is no equivalence because, unlike Plaintiffs who have started a collection effort from
scratch, Defendants have already collected custodial documents from relevant custodians and
these documents can be searched with “no burden”. Plaintiffs have no similar stash of already
collected readily available documents because they were never investigated by the government
or required to collect and produce documents relating to a conspiracy engineered by Defendants.

In short, there is simply no credible reason why Defendants should not provide hit counts for
terms they concede are relevant over documents they have already collected.13 To that end,
Plaintiffs respectfully request that the Court order the above Defendants to run the Plaintiff name
search terms across their already collected materials and provide Plaintiffs with hit counts on a
custodian-by-custodian basis. These Defendants’ attempts to “hide the ball” as to which Bank
employees discussed Defendants’ FX dealings with Plaintiffs should be rejected. Defendants
have admitted in open court there is “no burden” to simply provide hit counts, and providing
these hit counts will speed up the parties’ negotiations over which custodians and search terms
will be used to collect additional documents.

10
  It should also be noted that BofA produced far fewer documents to regulators and in FOREX than other
Defendants. To date, BofA’s total production totals 1,841 documents which is a small fraction of the documents
produced by almost every other Defendant in those prior investigations or actions.
11
     Ex. D (Email from Matt Hosen to Jeffrey Resetarits dated April 23, 2020).
12
     Ex. E (Email from George Adams to Matt Hosen dated June 19, 2020).
13
     Ex. F (Chart of conferrals between the parties on hit count reports for Plaintiff name searches).




                                                             6
      Case 1:18-cv-10364-LGS-SDA Document 463 Filed 07/14/20 Page 7 of 7




Respectfully submitted,
/s/ Daniel L. Brockett
Daniel L. Brockett
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22nd Floor
New York, New York 10010
Telephone: (212) 849-7000
Fax: (212) 849-7100
danbrockett@quinnemanuel.com

Jeremy D. Andersen (pro hac vice)
Anthony Alden (pro hac vice)
Johanna Ong (pro hac vice)
865 South Figueroa Street, 10th Floor
Los Angeles, California 90017
Telephone: (213) 443-3000
Fax: (213) 443-3100
anthonyalden@quinnemanuel.com
jeremyandersen@quinnemanuel.com
johannaong@quinnemanuel.com

Counsel for Plaintiffs




                                         7
